Citation Nr: 0023793	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral 
osteoarthritis of the hips.

2.  Entitlement to service connection for bilateral 
osteoarthritis of the knees.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for frozen feet.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for arthritis of the 
cervical spine.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In December 1998, the Board remanded these issues for further 
development.  The RO, after readjudicating them based on the 
requested development, continued its denial of the veteran's 
claims.  The case has returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bilateral osteoarthritis of the hips and bilateral 
osteoarthritis of the knees are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  In April 1991, the RO denied the claims of entitlement to 
service connection for frozen feet, arthritis of the cervical 
spine, and arthritis of the lumbar spine, and a timely appeal 
was not perfected therefrom.

3.  Evidence received since the April 1991 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for frozen feet, arthritis of the cervical spine, 
and arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral osteoarthritis of the hips and bilateral 
osteoarthritis of the knees are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The April 1991 RO decision denying the claims to reopen 
the issues of entitlement to service connection for frozen 
feet, arthritis of the cervical spine, and arthritis of the 
lumbar spine is final.  38 U.S.C.A. § 7105 (West 1991).

3.  The evidence received since the April 1991 RO decision is 
not new and material, and the veteran's claims of entitlement 
to service connection for frozen feet, arthritis of the 
cervical spine, and arthritis of the lumbar spine are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable.  In August 1977, the 
National Personnel Records Center (NPRC) reported that if the 
records were located at that facility, they would have been 
in the area damaged in a fire in July 1973.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  The RO requested the records from the NPRC in 
St. Louis, Missouri several times.  In response, the NPRC 
reported that it did not have the veteran's records.  A 
February 1947 sick report listing the veteran's name was 
located, indicating that the veteran was returned to duty.  A 
specific disability was not listed.

The RO notified the veteran that his service medical records 
were missing and he was given the opportunity to submit any 
such records, or any alternative evidence, in his possession.  
The record indicates that the veteran did not have copies of 
his service medical records.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  Thus, although it is 
unfortunate that his service medical records, which may have 
once existed, appear to be no longer available, the claims 
may be considered on the basis of the available record.

Service connection

The veteran is seeking service connection for bilateral 
osteoarthritis of the hips and bilateral osteoarthritis of 
the knees.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to them and there is no duty to assist him with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Where a veteran served ninety (90) days or more during a 
period of war, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, as noted, the veteran's service medical records 
are largely unavailable.  Nevertheless, his March 1947 
separation physical is negative for bilateral arthritis of 
the hips and knees.  A February 1947 sick report gave no 
specific information regarding any disability.

The post-service private and VA medical evidence does not 
contain a medical nexus diagnosis linking a current diagnosis 
of bilateral arthritis of the hips or knees to service.  
According to an August 1977 letter, the veteran's private 
physician reported that he had not treated the veteran since 
1966.  According to the doctor's medical records at that 
time, however, the veteran appeared to be in excellent 
health.  There are essentially no post-service medical 
records in evidence from discharge in 1947 till the mid-
1970s.

In sum, the veteran has provided no competent evidence, i.e., 
medical or scientific evidence, linking bilateral arthritis 
of the hips and knees to his military service.  As noted 
above, competent evidence of a current disability that is 
medically linked to service is essential in establishing a 
well-grounded claim.  Hence, without competent evidence that 
bilateral arthritis of the hips or knees is linked to 
service, these claims are not well grounded.  Epps.  As the 
veteran has submitted no medical evidence that bilateral 
arthritis of the hips or knees is in any way due to service, 
the second prong of Caluza is not satisfied.  It follows that 
the third prong also is not satisfied.  As such, service 
connection for bilateral arthritis of the hips and knees must 
be denied.

With respect to the veteran's contention that he developed 
bilateral arthritis of the hips and knees as a result of 
service, the Board notes that "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the March 1947 
service separation examination report does not show the 
veteran had bilateral arthritis of the hips or knees, 
arthritis has not been demonstrated within the first post-
service year, and as the appellant has submitted no medical 
opinion or other competent evidence to support his claim that 
these disorders are in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

New and material evidence

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The procedural history reveals that the RO originally denied 
entitlement to service connection for frozen feet in 
September 1977 essentially because there was no medical 
evidence of frozen feet shown on service discharge or post-
service.  The veteran appealed and the Board continued the 
denial in an April 1978 decision for the same reasons 
identified by the RO.  That decision is final.

In May 1980, the RO denied to reopen the veteran's claim for 
entitlement to service connection for frozen feet because the 
veteran had not submitted material evidence showing a 
diagnosis of frozen feet linked to service.  The veteran did 
not file a notice of disagreement within a year; therefore 
that decision is final.  See 38 U.S.C.A. § 7105.

In April 1991, the RO again denied reopening of the veteran's 
claim for entitlement to service connection for frozen feet 
because the veteran had not submitted material evidence 
showing a diagnosis of frozen feet linked to service.  
Furthermore, the RO denied the veteran's additional claims of 
entitlement to service connection for arthritis of the 
cervical and lumbar spine because there was no medical 
evidence linking these disorders to the veteran's service.  
The veteran did not appeal that decision, and it is final.  
See 38 U.S.C.A. § 7105.  A claim that is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  Id.

Available to the RO at the time of the last final decision in 
April 1991 were the appellant's service separation 
examination report, post-service VA and private medical 
records, a Social Security Administrative decision, and 
statements provided by the veteran.  

As noted, the veteran's service medical records are largely 
unavailable.  The March 1947 service discharge examination 
report, which is of record, reveals no medical evidence of 
frozen feet or arthritis of the cervical or lumbar spine.  

An August 1977 letter from the veteran's private physician is 
negative for a diagnosis of frozen feet or arthritis of the 
cervical or lumbar spine.  The doctor noted that he treated 
the veteran in 1959 for cervical myalgia due to an injury.  
Moreover, the doctor reported that he last treated the 
veteran in 1966 and at that time the veteran appeared to be 
in excellent health.

VA outpatient treatment records beginning in the mid-1970s 
show x-ray evidence of osteoarthritis of the cervical and 
lumbar spine.  Subsequent VA treatment records confirm these 
findings. 

According to a July 1983 decision, the Social Security 
Administration granted disability benefits to the veteran for 
a number of physical problems, to include arthritis of the 
cervical and lumbar spine.

The veteran essentially contended in his statements that he 
sustained frozen feet in service while stationed in Korea.  
He also maintained that he injured his cervical and lumbar 
spine while in service. 

Based on the foregoing evidence, in April 1991, the RO denied 
reopening the veteran's service connection claim for frozen 
feet.  In the same decision, the RO also denied the veteran's 
service connection claims for arthritis of the cervical and 
lumbar spine.  With respect to the claim to reopen for frozen 
feet, the RO noted that there was no new or material evidence 
submitted that linked a diagnosed disability to service.  
With respect to the service connection claim for arthritis of 
the cervical and lumbar spine, the basis for the denial was 
that the veteran's service separation examination report was 
negative for arthritis of the cervical or lumbar spine 
condition; the first evidence of these disorders was not 
until many years after his discharge from service; and there 
was no medical evidence of record indicating a causal 
relationship between the post-service disorders and his 
military service.

Evidence received since the April 1991 RO decision includes 
additional VA treatment records dated since the early 1980s 
through the late 1990s; correspondence between the RO and the 
Social Security Administration; a February 1947 sick report; 
and additional statements from the veteran.

The February 1947 sick report listed the veteran and 
indicated that he was returned to duty.  Unfortunately, no 
specific disability was listed on the record.  Thus, one 
cannot conclude that the veteran was treated for arthritis of 
the cervical or lumbar spine.

The additional VA treatment records dated from the early 
1980s through the late 1990s describe the veteran's arthritic 
conditions but do not contain a medical opinion linking them 
to military service.

The Social Security Administration reported that it had 
destroyed the veteran's records and, therefore, it was unable 
to provide them.

In his written statements, the veteran echoed his previous 
contentions that service connection for frozen feet and 
arthritis of the cervical and lumbar spine was warranted due 
to incidents during his military service. 

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these new 
records still do not show that he developed frozen feet or 
arthritis of the cervical or lumbar spine in service or as to 
arthritis to a compensably disabling degree within one year 
of discharge. 

In addition, his statements, as a lay person, are not 
competent to diagnose frozen feet or arthritis of the 
cervical or lumbar spine.  Espiritu v. Derwinski, 2 Vet. App. 
492 494 (1992).  Thus, without competent evidence linking 
these disorders to service, the Board finds that his 
statements are not material to the issues on appeal.  

With respect to the Social Security Administration records, 
VA met its duty to assist by requesting copies of them.  As 
noted, however, these records are not available because the 
Social Security Administration destroyed his file.  
Therefore, VA cannot consider them.

As the evidence submitted since November 1991 fails to 
contain evidence of frozen feet or arthritis of the cervical 
or lumbar spine in service or as to arthritis to a 
compensably disabling degree within one year of discharge, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claims must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for bilateral arthritis of the hips and 
knees is denied.

New and material evidence not having been submitted to reopen 
the claims for service connection for frozen feet and 
arthritis of the cervical and lumbar spine, the appeal is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

